SHERAN, Chief Justice.
This is an appeal from judgment of conviction of simple robbery, Minn.Stat. § 609.24 (1976), in which the defendant, who is serving a 10-year prison term, contends (1) that the judgment of conviction should be reversed on the ground that the juvenile court abused its discretion in referring him for prosecution as an adult or (2) that he should at least be permitted to withdraw his guilty plea, on which the judgment of conviction was based, because the record made at the time he entered his plea fails to demonstrate that his plea was voluntary and intelligent. There is no merit to either the first contention, In the Matter of the Welfare of K.P.H., 289 N.W.2d 722 (Minn. 1980), or the second, State v. Nace, 308 Minn. 170, 241 N.W.2d 101 (1976).
Affirmed.